Exhibit 10.1

VOTING AGREEMENT

THIS VOTING AGREEMENT, effective as of the Effective Time and dated as of the
day that the Effective Time occurs, is entered into by and among (i) BJ’s
Wholesale Club Holdings, Inc., a Delaware corporation (the “Company”), (ii) CVC
Beacon LP, a Delaware limited partnership (the “CVC Stockholder”), (iii) Green
Equity Investors V, L.P., a Delaware limited partnership (“LGP V”), (iv) Green
Equity Investors Side V, L.P., a Delaware limited partnership (“LGP Side V”) and
(v) Beacon Coinvest LLC, a Delaware limited liability company (together with LGP
V and LGP Side V, collectively, the “LGP Stockholders” and, together with the
CVC Stockholder, the “Principal Stockholders” and each a “Principal
Stockholder”). Capitalized terms used herein without definition shall have the
meanings set forth in Section 1.1.

WITNESSETH:

WHEREAS, the Company will price an initial public offering of shares of its
common stock (such shares of common stock, the “Common Stock”, and such initial
public offering, the “IPO”) pursuant to an Underwriting Agreement dated as of
June 27, 2018 (the “Underwriting Agreement”);

WHEREAS, the parties hereto desire to provide for certain governance rights and
other matters for the period on and after the Effective Time.

NOW, THEREFORE, in consideration of the mutual agreements and understandings set
forth herein, the parties hereto hereby agree as follows:

ARTICLE I

CERTAIN DEFINITIONS

SECTION 1.1 Definitions As used in this Agreement, the following terms shall
have the following respective meanings:

“Affiliate” shall mean, with respect to any Person, any Person directly or
indirectly controlling, controlled by or under common control with such first
Person. For these purposes, “control” means the possession, direct or indirect,
of the power to direct or cause the direction of the management and policies of
such Person, whether through ownership of voting securities, by contract or
otherwise.

“Agreement” shall mean this Voting Agreement as in effect on the date hereof and
as hereafter from time to time amended, modified or supplemented in accordance
with the terms hereof.

“Board of Directors” shall mean the Board of Directors of the Company.

“Board Designees” shall mean the Directors designated by the Principal
Stockholders pursuant to Section 2.1.

“Closing” means the closing of the IPO.



--------------------------------------------------------------------------------

“Code” shall have the meaning set forth in Section 2.5(b).

“Common Stock” shall have the meaning set forth in the recitals.

“Company” shall have the meaning set forth in the preamble.

“Company Shares” means (i) all shares of Common Stock that are not then subject
to vesting (including shares that were at one time subject to vesting to the
extent they have vested), (ii) all shares of Common Stock issuable upon
exercise, conversion or exchange of any option, warrant or convertible security
that are not then subject to vesting (including shares that were at one time
subject to vesting to the extent they have vested) and (iii) all shares of
Common Stock directly or indirectly issued or issuable with respect to the
securities referred to in clauses (i) or (ii) above by way of unit or stock
dividend or unit or stock split, or in connection with a combination of units or
shares, recapitalization, merger, consolidation or other reorganization.

“CVC Director” shall have the meaning set forth in Section 2.1(a).

“CVC Stockholder” shall have the meaning set forth in the preamble.

“CVC Stockholder Designee” shall have the meaning set forth in Section 2.1(b).

“Director” shall mean a member of the Board of Directors.

“Effective Time” shall have the meaning set forth in Section 4.12.

“IPO” shall have the meaning set forth in the recitals.

“LGP Director” shall have the meaning set forth in Section 2.1(a).

“LGP Stockholders” shall have the meaning set forth in the preamble.

“LGP Stockholders’ Designee” shall have the meaning set forth in Section 2.1(c).

“Necessary Action” means, with respect to a specified result, all commercially
reasonable actions required to cause such result that are within the power of a
specified Person, including (i) voting or providing a written consent or proxy
with respect to the Company Shares, (ii) causing the adoption of stockholders’
resolutions and amendments to the organizational documents of the Company,
(iii) executing agreements and instruments, (iv) making, or causing to be made,
with governmental, administrative or regulatory authorities, all filings,
registrations or similar actions that are required to achieve such result and
(v) causing members of the Board of Directors, subject to any fiduciary duties
that such members may have as directors of the Company (including pursuant to
Section 2.1(e)), to act in a certain manner, including causing members of the
Board of Directors or any nominating or similar committee of the Board of
Directors to recommend the appointment of any Board Designees as provided by
this Agreement.

“Person” shall mean an individual, corporation, company, limited liability
company, association, partnership, joint venture, organization, business, trust
or any other entity or organization, including a government or any subdivision
or agency thereof.

 

2



--------------------------------------------------------------------------------

“Principal Stockholders” shall have the meaning set forth in the preamble.

“Underwriting Agreement” shall have the meaning set forth in the recitals.

ARTICLE II

CORPORATE GOVERNANCE

SECTION 2.1 Board of Directors.

(a) Composition of Initial Board. As of the Closing, the Board of Directors
shall be comprised of ten (10) directors, (i) the following three (3) of whom
shall be deemed to have been designated by the CVC Stockholder (each, a “CVC
Director”): Christopher J. Stadler, Cameron Breitner and Lars Haegg; and
(ii) the following three (3) of whom shall be deemed to have been designated by
the LGP Stockholders (each, a “LGP Director”): Jonathan A. Seiffer, J. Kristofer
Galashan and Tommy Yin. The foregoing directors shall be divided into three
classes of directors, each of whose members shall serve for staggered three-year
terms as follows:

(i) the class I directors shall initially include one (1) CVC Director and one
(1) LGP Director;

(ii) the class II directors shall initially include two (2) CVC Directors and
two (2) LGP Directors; and

(iii) the class III directors shall initially include no CVC Directors and
no LGP Directors.

The initial term of the class I directors shall expire immediately following the
Company’s 2019 annual meeting of stockholders at which directors are elected.
The initial term of the class II directors shall expire immediately following
the Company’s 2020 annual meeting of stockholders at which directors are
elected. The initial term of the class III directors shall expire immediately
following the Company’s 2021 annual meeting at which directors are elected.

(b) CVC Stockholder Representation. For so long as the CVC Stockholder holds, in
the aggregate, a number of shares of Common Stock representing at least the
percentages shown below of shares of Common Stock held in the aggregate by the
CVC Stockholder as of the Closing of the IPO, the Company and the Principal
Stockholders shall take Necessary Action to include in the slate of nominees
recommended by the Board for election as directors at each applicable annual or
special meeting of stockholders at which directors are to be elected that number
of individuals designated by the CVC Stockholder (each, a “CVC Stockholder
Designee”) that, if elected, will result in the number of CVC Directors serving
on the Board of Directors that is shown below.

 

Percentage

   Number of
Directors  

70% or greater

     3  

Less than 70% but greater than or equal to 40%

     2  

Less than 40% but greater than or equal to 10%

     1  

Less than 10%

     0  

 

3



--------------------------------------------------------------------------------

Upon any decrease in the number of directors that the CVC Stockholder is
entitled to designate for election to the Board of Directors, the CVC
Stockholder shall use its reasonable best efforts to cause the appropriate
number of CVC Stockholder Designees to offer to tender his or her resignation.
If such resignation is then accepted by the Board of Directors, the Company and
the Principal Stockholders shall cause the size of the Board of Directors to be
reduced accordingly unless the Company, with the approval of a majority of the
remaining Directors, determines not to reduce the authorized size of the Board
of Directors, in which case the Board of Directors shall act in accordance with
the bylaws of the Company then in effect to appoint or nominate a new director
to the Board of Directors.

(c) LGP Stockholders’ Representation. For so long as the LGP Stockholders hold,
in the aggregate, a number of shares of Common Stock representing at least the
percentages shown below of shares of Common Stock held in the aggregate by the
LGP Stockholders as of the Closing of the IPO, the Company and the Principal
Stockholders shall take Necessary Action to include in the slate of nominees
recommended by the Board for election as directors at each applicable annual or
special meeting of stockholders at which directors are to be elected that number
of individuals designated by the LGP Stockholders (each, a “LGP Stockholder
Designee”) that, if elected, will result in the number of LGP Directors serving
on the Board of Directors that is shown below.

 

Percentage

   Number of
Directors  

70% or greater

     3  

Less than 70% but greater than or equal to 40%

     2  

Less than 40% but greater than or equal to 10%

     1  

Less than 10%

     0  

Upon any decrease in the number of directors that the LGP Stockholders are
entitled to designate for election to the Board of Directors, the LGP
Stockholders shall use their reasonable best efforts to cause the appropriate
number of LGP Stockholder Designees to offer to tender his or her resignation.
If such resignation is then accepted by the Board of Directors, the Company and
the Principal Stockholders shall cause the size of the Board of Directors to be
reduced accordingly unless the Company, with the approval of a majority of the
remaining Directors, determines not to reduce the authorized size of the Board
of Directors, in which case the Board of Directors shall act in accordance with
the bylaws of the Company then in effect to appoint or nominate a new director
to the Board of Directors.

 

4



--------------------------------------------------------------------------------

(d) Additional Obligations. An individual designated by a Principal Stockholder
for election (including pursuant to Sections 2.1(b) or 2.1(c)) as a Director
shall comply with the requirements of the charter for, and related guidelines
of, the Nominating and Corporate Governance Committee. Notwithstanding anything
to the contrary in this Article II, in the event that the Board of Directors
determines in good faith, after consultation with outside legal counsel, that
its nomination, appointment or election of a particular Board Designee pursuant
to this Section 2.1 or Section 2.2 would constitute a breach of its fiduciary
duties to the Company’s stockholders or does not otherwise comply with any
requirements of the charter for, or related guidelines of, the Nominating and
Corporate Governance Committee, then the Board of Directors shall inform such
Principal Stockholder of such determination in writing and explain in reasonable
detail the basis for such determination and shall designate another individual
designated for nomination, election or appointment to the Board of Directors by
such Principal Stockholder (subject in each case to this Section 2.1(d)), and
the Board of Directors and the Company shall take all of the actions required by
this Article II with respect to the election of such substitute Board Designee.
It is hereby acknowledged and agreed that the fact that a particular Board
Designee is an Affiliate, director, professional, partner, member, manager,
employee or agent of a Principal Stockholder or is not an independent director
shall not in and of itself constitute an acceptable basis for such determination
by the Board of Directors.

(e) Vacancies. Except as provided in Sections 2.1(b) and 2.1(c), as applicable,
with respect to decreases in ownership of the Principal Stockholders, (i) each
Principal Stockholder shall have the exclusive right to request the removal of
its Board Designees from the Board of Directors in accordance with the bylaws of
the Company then in effect, and the Company and the Principal Stockholders shall
take all Necessary Action to cause the removal (whether for our without cause)
of any such Board Designee at the request of the designating Principal
Stockholder and (ii) each Principal Stockholder shall have the exclusive right
to designate directors for election to the Board of Directors to fill vacancies
(for the remainder of the then current term) created by reason of death,
disability, removal or resignation of its Board Designees to the Board of
Directors, and the Company and the Principal Stockholders shall take all
Necessary Action to cause any such vacancies to be filled by replacement
directors designated by such designating Principal Stockholder as promptly as
reasonably practicable.

SECTION 2.2 Voting Agreement. Each Principal Stockholder agrees, in person or by
proxy, to cast all votes to which such Principal Stockholder is entitled in
respect of its Company Shares, whether at any annual or special meeting, by
written consent or otherwise, so as to cause to be elected to the Board of
Directors those individuals designated in accordance with Section 2.1 and to
otherwise effect the intent of this Article II.

SECTION 2.3 Agreement of Company. The Company hereby agrees that it will take
all Necessary Actions to cause the matters addressed by this Article II to be
carried out in accordance with the provisions thereof. Without limiting the
foregoing, the Secretary of the Company or such other officer or employee of the
Company who may be fulfilling the duties of the Secretary, shall not record any
vote or consent or other action contrary to the terms of this Article II.

 

5



--------------------------------------------------------------------------------

SECTION 2.4 Restrictions on Other Agreements. No Principal Stockholder shall
grant any proxy or enter into or agree to be bound by any voting trust,
agreement or arrangement of any kind with any Person with respect to its Company
Shares if and to the extent the terms thereof conflict with the provisions of
this Agreement (whether or not such proxy, voting trust, agreements or
arrangements are with other Principal Stockholders, holders of Company Shares
that are not parties to this Agreement or otherwise).

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the parties to this Agreement hereby represents and warrants to each
other party to this Agreement, severally on behalf of itself and not jointly,
that as of the date such party executes this Agreement:

SECTION 3.1 Existence; Authority; Enforceability. Such party has the power and
authority to enter into this Agreement and to carry out its obligations
hereunder. If such party is an entity, it is duly organized and validly existing
under the laws of its jurisdiction of organization, and the execution of this
Agreement, and the consummation of the transactions contemplated herein, have
been authorized by all necessary action, and no other act or proceeding on its
part is necessary to authorize the execution of this Agreement or the
consummation of any of the transactions contemplated hereby. If such party is a
natural person, such person has full capacity to contract. This Agreement has
been duly executed by each of the parties hereto and constitutes his or its
legal, valid and binding obligation, enforceable against him or it in accordance
with its terms, except as enforcement may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent transfer and similar laws
relating to or affecting creditors’ rights generally, or by the general
principles of equity. No representation is made by any party with respect to the
regulatory effect of this Agreement, and each of the parties has had an
opportunity to consult with counsel as to his or its rights and responsibilities
under this Agreement. No party makes any representation to any other party as to
future law or regulation or the future interpretation of existing laws or
regulations by any governmental authority or self-regulatory organization.

SECTION 3.2 Absence of Conflicts. The execution and delivery by such party of
this Agreement and the performance of its obligations hereunder does not and
will not (i) conflict with, or result in the breach of, any provision of the
constitutive documents of such party, if any; (ii) result in any violation,
breach, conflict, default or event of default (or an event which with notice,
lapse of time, or both, would constitute a default or event of default), or give
rise to any right of acceleration or termination or any additional payment
obligation, under the terms of any contract, agreement or permit to which such
party is a party or by which such party’s assets or operations are bound or
affected; or (iii) violate any law applicable to such party.

SECTION 3.3 Consents. Other than any consents which have already been obtained,
no consent, waiver, approval, authorization, exemption, registration, license or
declaration is required to be made or obtained by such party in connection with
the execution, delivery or performance of this Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

SECTION 4.1 Termination. This Agreement shall terminate and be of no further
force and effect upon (a) either of the LGP Stockholders, on the one hand, or
the CVC Stockholder, on the other hand, ceasing to own any shares of Common
Stock, (b) the written agreement of the LGP Stockholders and the CVC Stockholder
to terminate this Agreement or (c) subject to the final sentence of Section 4.7
of this Agreement, its provisions become illegal or are interpreted by any
governmental authority to be illegal, or any exchange on which the Company’s
Common Shares are traded asserts in writing that its existence will threaten the
continued listing of the Company’s Common Shares on such exchange

SECTION 4.2 Successors and Assigns; Beneficiaries. Except as otherwise provided
herein, all of the terms and provisions of this Agreement shall be binding upon,
shall inure to the benefit of and shall be enforceable by the respective
successors and permitted assigns of the parties hereto. This Agreement may not
be assigned without the express prior written consent of the other parties
hereto, and any attempted assignment, without such consents, will be null and
void; provided that each Principal Stockholder (from time to time party hereto)
shall be entitled to assign (solely in connection with a transfer of Common
Stock) to any of its Affiliates, without such prior written consent, any of its
rights and obligations hereunder; provided, further, that any such Affiliate
agrees be bound by the obligations hereunder.

SECTION 4.3 Amendment and Modification; Waiver of Compliance. (a) This Agreement
may be amended only by a written instrument duly executed by the Company, the
LGP Stockholders and the CVC Stockholder.

(b) Except as otherwise provided in this Agreement, any failure of any of the
parties to comply with any obligation, covenant, agreement or condition herein
may be waived by the party entitled to the benefits thereof only by a written
instrument signed by the party granting such waiver, but such waiver or failure
to insist upon strict compliance with such obligation, covenant, agreement or
condition shall not operate as a waiver of, or estoppel with respect to, any
subsequent or other failure.

SECTION 4.4 Notices. Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by
electronic mail, facsimile, or first class mail, or by Federal Express, United
Parcel Service or other similar courier or other similar means of communication,
as follows:

(i) If to the LGP Stockholders, addressed to Green Equity Investors V, L.P.,
11111 Santa Monica Boulevard, Suite 2000, Los Angeles, CA 90025, Attention:
Jonathan Seiffer (seiffer@leonardgreen.com) and J. Kristofer Galashan
(galashan@leonardgreen.com); and

(ii) If to the CVC Stockholder, addressed to CVC Capital Partners Advisory (US),
Inc., One Maritime Plaza, Suite 1610, San Francisco, CA 94111, Attention:
Cameron Breitner (CBreitner@cvc.com) and Nishad Chande (nchande@cvc.com);

 

7



--------------------------------------------------------------------------------

or, in each case, to such other address or electronic mail address as such party
may designate in writing to each Principal Stockholder by written notice given
in the manner specified herein.

All such communications shall be deemed to have been given, delivered or made
when so delivered by hand or sent by electronic mail or facsimile (with
confirmed receipt or transmission), on the next business day if sent by
overnight courier service (with confirmed delivery) or when received if sent by
first class mail.

SECTION 4.5 Specific Performance. Each party hereto acknowledges and agrees that
in the event of any breach of this Agreement by any of them, the other parties
hereto would be irreparably harmed and could not be made whole by monetary
damages. Each party accordingly agrees to waive the defense in any action for
specific performance that a remedy at law would be adequate and agrees that the
parties, in addition to any other remedy to which they may be entitled at law or
in equity, shall be entitled to specific performance of this Agreement without
the posting of bond.

SECTION 4.6 Entire Agreement. The provisions of this Agreement and the other
writings referred to herein or delivered pursuant hereto which form a part
hereof contain the entire agreement among the parties hereto with respect to the
subject matter hereof and supersede all prior oral and written agreements and
memoranda and undertakings among the parties hereto with regard to such subject
matter.

SECTION 4.7 Severability. If any provision of this Agreement, or the application
of such provision to any Person or circumstance or in any jurisdiction, shall be
held to be invalid or unenforceable to any extent, (i) the remainder of this
Agreement shall not be affected thereby, and each other provision hereof shall
be valid and enforceable to the fullest extent permitted by law, (ii) as to such
Person or circumstance or in such jurisdiction such provision shall be reformed
to be valid and enforceable to the fullest extent permitted by law and (iii) the
application of such provision to other Persons or circumstances or in other
jurisdictions shall not be affected thereby. If this Agreement would be required
to be terminated pursuant to clause (c) of Section 4.1 of this Agreement, the
parties to this Agreement shall use their respective reasonable best efforts to
cause the provisions of this Agreement to be reformed, prior to any such
termination, to the fullest extent possible to both effectuate the intent of the
parties to this Agreement (as of the date of this Agreement) and not cause the
termination of this Agreement pursuant to Section 4.1 of this Agreement.

SECTION 4.8 CHOICE OF LAW AND VENUE; WAIVER OF RIGHT TO JURY TRIAL. THIS
AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, APPLIED AND ENFORCED IN ACCORDANCE
WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE.

IN THE EVENT ANY PARTY TO THIS AGREEMENT COMMENCES ANY LITIGATION, PROCEEDING OR
OTHER LEGAL ACTION IN CONNECTION WITH OR RELATING TO THIS AGREEMENT, ANY RELATED
AGREEMENT OR ANY MATTERS DESCRIBED OR CONTEMPLATED HEREIN OR THEREIN, THE
PARTIES TO THIS AGREEMENT HEREBY (1) AGREE UNDER ALL CIRCUMSTANCES ABSOLUTELY
AND IRREVOCABLY TO INSTITUTE ANY LITIGATION, PROCEEDING OR OTHER LEGAL

 

8



--------------------------------------------------------------------------------

ACTION IN A COURT OF COMPETENT JURISDICTION LOCATED WITHIN THE STATE OF
DELAWARE, WHETHER A STATE OR FEDERAL COURT; (2) AGREE THAT IN THE EVENT OF ANY
SUCH LITIGATION, PROCEEDING OR ACTION, SUCH PARTIES WILL CONSENT AND SUBMIT TO
THE PERSONAL JURISDICTION OF ANY SUCH COURT DESCRIBED IN CLAUSE (1) OF THIS
SECTION AND TO SERVICE OF PROCESS UPON THEM IN ACCORDANCE WITH THE RULES AND
STATUTES GOVERNING SERVICE OF PROCESS (IT BEING UNDERSTOOD THAT NOTHING IN THIS
SECTION SHALL BE DEEMED TO PREVENT ANY PARTY FROM SEEKING TO REMOVE ANY ACTION
TO A FEDERAL COURT IN THE STATE OF DELAWARE); (3) AGREE TO WAIVE TO THE FULL
EXTENT PERMITTED BY LAW ANY OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE
VENUE OF ANY SUCH LITIGATION, PROCEEDING OR ACTION IN ANY SUCH COURT OR THAT ANY
SUCH LITIGATION, PROCEEDING OR ACTION WAS BROUGHT IN ANY INCONVENIENT FORUM;
(4) AGREE, AFTER CONSULTATION WITH COUNSEL, TO WAIVE ANY RIGHTS TO A JURY TRIAL
TO RESOLVE ANY DISPUTES OR CLAIMS RELATING TO THIS AGREEMENT; (5) AGREE TO
SERVICE OF PROCESS IN ANY LEGAL PROCEEDING BY MAILING OF COPIES THEREOF TO SUCH
PARTY AT ITS ADDRESS SET FORTH HEREIN FOR COMMUNICATIONS TO SUCH PARTY;
(6) AGREE THAT ANY SERVICE MADE AS PROVIDED HEREIN SHALL BE EFFECTIVE AND
BINDING SERVICE IN EVERY RESPECT; AND (7) AGREE THAT NOTHING HEREIN SHALL AFFECT
THE RIGHTS OF ANY PARTY TO EFFECT SERVICE OF PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

SECTION 4.9 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

SECTION 4.10 Further Assurances. At any time or from time to time after the date
hereof, the parties hereto agree to cooperate with each other, and at the
request of any other party, to execute and deliver any further instruments or
documents and to take all such further action as any other party may reasonably
request in order to evidence or effectuate the provisions of this Agreement and
to otherwise carry out the intent of the parties hereunder.

SECTION 4.12 Effectiveness of Agreement. Immediately prior to the effectiveness
of the Company’s registration statement on Form S-1 (Registration
No. 333-224994), the Agreement shall thereupon be deemed to be effective (such
time, the “Effective Time”). However, to the extent the Closing does not occur,
the provisions of this Agreement shall be without any force or effect.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has signed this Voting Agreement as
of the date first above written.

 

COMPANY:

 

BJ’S WHOLESALE CLUB HOLDINGS, INC.

By:   /s/ Graham N. Luce Name:   Graham N. Luce Title:   Senior Vice President,
Secretary

LGP STOCKHOLDERS:

 

GREEN EQUITY INVESTORS V, L.P.

By:   GEI Capital V, LLC, its general partner By:   /s/ Jonathan A. Seiffer
Name:   Jonathan A. Seiffer Title:   GREEN EQUITY INVESTORS SIDE V, L.P. By:  
GEI Capital V, LLC, its general partner By:   /s/ Jonathan A. Seiffer Name:  
Jonathan A. Seiffer Title:   BEACON COINVEST LLC By:   /s/ Jonathan A. Seiffer
Name:   Jonathan A. Seiffer Title:  

[BJ’s Wholesale Club Holdings, Inc. – Signature Page to the 2018 Voting
Agreement]



--------------------------------------------------------------------------------

CVC STOCKHOLDER:

 

CVC BEACON LP

By:   CVC Beacon GP LLC, its general partner By:   /s/ Cameron Breitner Name:  
Cameron Breitner Title:   President and Assistant Secretary

 

 

 

 

[BJ’s Wholesale Club Holdings, Inc. – Signature Page to the 2018 Voting
Agreement]